      Case: 1:20-cv-06316 Document #: 20 Filed: 12/23/20 Page 1 of 5 PageID #:137




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                    )
 FRED L. NANCE, JR.,
                                                    )
                                  Plaintiff,        )
                                                    )
                     v.                             )
                                                    )    Case No. 20-cv-06316
 DEPARTMENT OF JUSTICE,                             )
 BUREAU OF JUSTICE ASSISTANCE,                      )    Hon. Jorge L. Alonso
 OFFICE OF JUSTICE PROGRAMS,                        )    Magistrate Judge Beth W. Jantz
 EMAGES, INC., HATTIE WASH,                         )
 THOMAS BRADLEY, et al.,                            )
                                                    )
                              Defendants.           )
      DEFENDANTS, EMAGES, INC., HATTIE WASH, AND THOMAS BRADLEY’S
              UNOPPOSED MOTION FOR EXTENSION OF TIME

        Defendants, Emages, Inc., Hattie Wash, in her capacity as chief executive officer of

Emages, Inc., and Thomas Bradley, in his capacity as an employee of Emages, Inc., respectfully

request an extension of time to Friday, January 29, 2021, to respond to Plaintiff’s Complaint. In

support thereof, the defendants state as follows:

        1.     Plaintiff, Fred L. Nance, Jr. (“Plaintiff”), filed his Complaint on October 26, 2020.

See Dkt. 5.

        2.     On November 13, 2020, an appearance was filed on behalf of Defendants, Emages,

Inc. and Hattie Wash. See Dkt. 7.

        3.     On December 23, 2020, prior to the filing of the present motion, undersigned

counsel filed an appearance on behalf of Defendant, Thomas Bradley. See Dkt. 19.

        4.     Defendants, Emages, Inc. and Hattie Wash, previously filed a motion for extension

of time. See Dkt. 11. On November 20, 2020, the Court granted the defendants’ motion. See Dkt.

13.
    Case: 1:20-cv-06316 Document #: 20 Filed: 12/23/20 Page 2 of 5 PageID #:138




        5.     Defendants, Emages, Inc. and Hattie Wash’s response to the Complaint are

currently due December 23, 2020. Both defendants seek an extension of this deadline.

        6.     On November 23, 2020, Plaintiff filed a Motion for Default directed towards

Defendant, Thomas Bradley (“Motion for Default”). See Dkt. 14. The Motion for Default was

denied. See Dkt. 15.

        7.     On December 1, 2020, Plaintiff filed a Declaration in Support of Motion for Default

Judgment against Defendant, Thomas Bradley (“Declaration”), in which Plaintiff again asks for

Mr. Bradley to be held in default. See Dkt. 16.

        8.     On December 21, 2020, counsel for Defendant, Thomas Bradley, spoke with

Plaintiff and Plaintiff agreed to withdraw any and all motions directed against Mr. Bradley.

        9.     To the extent Plaintiff’s Declaration is being considered by the Court, defendants

submit that Plaintiff’s request for default has been withdrawn.

        10.    Defendants, Emages, Inc., Hattie Wash, and Thomas Bradley intend to file a

coordinated and joint response to the Complaint and have been working with counsel towards that

goal.

        11.    In addition, in mid-January 2021, the defendants expect to receive documents and

information that will inform their response to the Complaint. The requested extension is necessary

for the defendants to coordinate their response and to allow the defendants sufficient time to

consult and confer with counsel regarding the new information.

        12.    The Federal Rules of Civil Procedure provide that “when an act may or must be

done within a specified time, the court may, for good cause, extend the time” to act. Fed. R. Civ.

P. 6(b). The defendants’ request demonstrates good cause.




                                                  2
    Case: 1:20-cv-06316 Document #: 20 Filed: 12/23/20 Page 3 of 5 PageID #:139




       13.     On December 21, 2020, counsel for the defendants communicated with Plaintiff

regarding the present motion and request. Plaintiff does not object to an extension of time and has

agreed to allow an extension through January 29, 2021.

       14.     The defendants’ motion for extension of time is made in good faith, for good cause,

and not for the purpose of delay. Furthermore, the extension of time requested will not prejudice

the parties and will likely add efficiency to the pleadings process.

       WHEREFORE, Defendants, Emages, Inc., Hattie Wash, and Thomas Bradley, request that

the Court enter an order (i) allowing each defendant an extension to January 29, 2021 to respond

to the Complaint; (ii) acknowledging that any and all motions seeking default of Defendant,

Thomas Bradley are withdrawn; and (iii) granting such additional relief as the Court deems fair,

appropriate, and just. A proposed order is attached as Exhibit A.



Dated: December 23, 2020                              Respectfully submitted,

                                                      EMAGES, Inc., Hattie Wash, and Thomas
                                                      Bradley


                                              By:     s/Derrick M. Thompson Jr.
                                                      One of their Attorneys


Derrick M. Thompson Jr. (ARDC No. 6287536)
Taft Stettinius & Hollister LLP
111 E. Wacker Drive, Suite 2800
Chicago, IL 60601
Telephone:      (312) 527-4000
Email: dthompson@taftlaw.com




                                                  3
Case: 1:20-cv-06316 Document #: 20 Filed: 12/23/20 Page 4 of 5 PageID #:140




               EXHIBIT A
    Case: 1:20-cv-06316 Document #: 20 Filed: 12/23/20 Page 5 of 5 PageID #:141




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

                                                   )
 FRED L. NANCE, JR.,
                                                   )
                                Plaintiff,         )
                                                   )
                    v.                             )
                                                   )    Case No. 20-cv-06316
 DEPARTMENT OF JUSTICE,                            )
 BUREAU OF JUSTICE ASSISTANCE,                     )    Hon. Jorge L. Alonso
 OFFICE OF JUSTICE PROGRAMS,                       )    Magistrate Judge Beth W. Jantz
 EMAGES, INC., HATTIE WASH,                        )
 THOMAS BRADLEY, et al.,                           )
                                                   )
                             Defendants.           )
                                 [PROPOSED] ORDER
       For good cause shown, Defendants, Emages, Inc., Hattie Wash, and Thomas Bradley’s

Unopposed Motion for Extension of Time is GRANTED and all requests seeking default of

Thomas Bradley are hereby withdrawn. The defendants’ deadline to respond to Plaintiff’s

Complaint shall be extended to January 29, 2021.

       SO ORDERED on this ____ day of _________________, 2020.




                                             Honorable Jorge L. Alonso
                                             U.S. District Judge for the Northern District of
                                             Illinois
